DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/21/2022 and 4/21/2022 have been entered.
 Claims 1-7 and 9-20 are pending.  
Claims 1, 9 and 20 have been amended.
Claims 13-19 have been withdrawn
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims in claim 7 wherein the unreleasable region has a lattice pattern, a fence pattern or a cruciform pattern but it is unclear what constitutes these individual patterns.  Applicant is requested to clarify. For purposes of furthering prosecution, any intersecting lines of unreleasable regions either solid or discontinuous are considered to meet each of these limitations especially if they intersect at about 90 degree angles. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1). 
Regarding claims 1 and 9, Lee discloses a carrier substrate with a core layer, a first metal layer on the core, a release layer on the first metal layer and a second metal layer on the release layer with at least one of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions (Abstract).  Lee teaches at least one (any one or all) of the layers may be patterned and teaches the release layer specifically may be patterned [0011] (with a plurality of releasable regions including the release layer and unreleasable regions not including the release layer). Lee teaches the core layer may be a glass [0060], the release layer is provided to introduce stable detachable characteristics [0062] and the second metal layer may comprise a copper [0063] with a thickness in microns (copper foil).  Lee teaches that unit pattern portions including the release layer may be in the form of a strip [0067] which would result in strips of unreleasable regions which are discontinuous from each other and in the shape of a polygon.
Lee does not explicitly teach an example wherein, with respect to a plan view of the glass carrier-attached copper foil, the copper layer is superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region.  However, in considering the entirety of the teachings of Lee which contemplates a single (at least one) or less than all of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions [0009], and the teaching that the disclosure described below may have a variety of configurations, with only a preferred non limiting configuration exemplified [0029].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited number of identified layers, the release layer or the first metal layer and the release layer as the at least one patterned layer allowing for the second metal (copper foil) layer to be superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 2, Lee teaches all of the limitations of claim 1 and further teaches a first metal layer (intermediate layer) between the glass and the release layer (abstract). Lee teaches the first metal layer may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni [0061].
Regarding claim 3, Lee teaches all of the limitations of claim 1 and further teaches a second metal layer may include a plurality of layers [0061] between the glass and the release layer (abstract). Lee teaches the second metal layers may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni and provides an example wherein the second metal layer comprises a first Ti layer (functional layer) and a second Cu layer [0063].
Regarding claim 5, Lee teaches all of the limitations of claim 1 and further teaches the glass core layer (carrier) may be silicate glass comprising SiO2 [0060].

Regarding claim 11, Lee teaches all of the limitations of claim 1.  
Although Lee does not expressly teach an explicit ratio of the area of the unreleasable region to the total area of the releasable region and unreleasable region as 0.01 to 0.5, Figures 9-11 clearly show examples of areas that exhibit this ratio.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to provide areas of unreleasable to total of releasable and unreleasable regions with a ratio of from 0.01 to 0.5 based on the examples provided by Lee. 
Regarding claim 12, Lee teaches all of the limitations of claim 1 and further teaches the release layer is patterned to form unit pattern portions spaced apart from each other, and cutting the core layer having the release layer formed thereon at locations between the unit pattern portions (unreleasable region) [0011].
Regarding claim 20, Lee teaches all of the limitations of claim 2.  Although Lee does not explicitly recite wherein a surface of the intermediate layer is inclined such that a thickness of the intermediate layer decreases at least at a portion of the unreleasable region as configured in claim 1, Lee teaches the intermediate layer is sputtered [0061] with thickness of 0.08 to 0.12µm. and shows instances where the intermediate layer is inclined in an area not covered by the releasable layer (unreleasable region).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the same inclined surface in the claimed configuration since the claimed configuration is considered obvious over the prior art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) in view of Kawakami et al (US 2013/0220679 A1).
Regarding claim 4, Lee in view of Tarasov teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee in view of Tarasov does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Kawakami teaches an Rz of 1.5µm or less [0024] which significantly overlaps the claimed range of less than 1µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 1.5µm or less overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) in view of Suzuki et al (US 2005/0048306 A1).
Regarding claim 4, Lee teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Suzuki teaches an ultra-thin copper foil with an Rz of 0.01 to 2.0 µm (abstract and [0018]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 0.01µm to 2.0µm in a range overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1) in view of Lin (US 2016/0118333 A1).
Regarding claim 6, Lee teaches all of the limitations of claim 1.
Lee does not expressly teach the width of the unreleasable region is 1 to 50 mm.
However, Lee teaches the interposer (width of the unreleasable region may be a panel size in order to accommodate the sawing of the material [0005] and [0054]. Additionally, Lin teaches a saw street (86) is used on a wafer of about 100-400mm in diameter (Fig 2a).   Which as illustrated, would result in a saw street greater than 1mm and less that 50mm as pictured.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a width of the unreleasable region to accommodate the sawing process and to use a spacing such as is exemplified by the saw street as shown by Fig.2a of Lin of a width that would be between 1 and 50mm to provide space between the pattern portions to accommodate the sawing process. 
Claims 1-3, 5, 7, 9-10, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1) in view of Tarasov et al. "Production and Characteristics of Grid Band-Pass Filters".
Regarding claims 1, 9, and 10, Lee discloses a carrier substrate with a core layer, a first metal layer on the core, a release layer on the first metal layer and a second metal layer on the release layer with at least one of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions (Abstract).  Lee teaches at least one (any one or all) of the layers may be patterned and teaches the release layer specifically may be patterned [0011] (with a plurality of releasable regions including the release layer and unreleasable regions not including the release layer). Lee teaches the core layer may be a glass [0060], the release layer is provided to introduce stable detachable characteristics [0062] and the second metal layer may comprise a copper [0063] with a thickness in microns (copper foil).  Lee also teaches 
Lee does not explicitly teach an example wherein, with respect to a plan view of the glass carrier-attached copper foil, the copper layer is superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region. Lee does not explicitly teach wherein the unreleasable region has a discontinuous pattern wherein the discontinuous pattern includes discrete units each having at least one shape selected from the group consisting of a circle, an ellipse, a polygon, and a star polygon and wherein the discrete units of the discontinuous pattern each have an area of 100 mm2 or less.
 However, in considering the entirety of the teachings of Lee which contemplates a single (at least one) or less than all of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions [0009], and the teaching that the disclosure described below may have a variety of configurations, with only a preferred non limiting configuration exemplified [0029].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited number of identified layers, the release layer or the first metal layer and the release layer as the at least one patterned layer allowing for the second metal (copper foil) layer to be superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  
Additionally, Lee teaches the use of the structure as an antenna[0036] Tarasov teaches a copper foil with a grid of discrete shaped voids that may be square or circular but preferably cross shaped (polygon) having dimensions that provide a total area of less than 100mm2 which provides a bandpass filter for particular frequencies such a 300GHz page 75 and (Figs.1 and 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce a glass carrier - attached copper foil with the unreleasable region having a discontinuous pattern of discrete units each having at least one shape of a circle, square or preferably crossshaped polygons as the grid and having a pattern discrete unit area of less than 100mm2 as taught by Tarasov to provide a copper foil bandpass filter antenna for particular frequencies such as 300GHz.   
Regarding claim 2, Lee in view of Tarasov teaches all of the limitations of claim 1 and Lee further teaches a first metal layer (intermediate layer) between the glass and the release layer (abstract). Lee teaches the first metal layer may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni [0061].
Regarding claim 3, Lee in view of Tarasov teaches all of the limitations of claim 1 and Lee further teaches a second metal layer may include a plurality of layers [0061] between the glass and the release layer (abstract). Lee teaches the second metal layers may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni and provides an example wherein the second metal layer comprises a first Ti layer (functional layer) and a second Cu layer [0063].
Regarding claim 5, Lee in view of Tarasov teaches all of the limitations of claim 1 and further teaches the glass core layer (carrier) may be silicate glass comprising SiO2 [0060].
Regarding claim 7, Lee in view of Tarasov teaches all of the limitations of claim 1 and Lee further teaches the unreleasable region may be in a (lattice/fence/cruciform) pattern for example (Fig. 9) and [0058]. 
Regarding claim 11, Lee in view of Tarasov teaches all of the limitations of claim 1.  
Although Lee in view of Tarasov does not expressly teach an explicit ratio of the area of the unreleasable region to the total area of the releasable region and unreleasable region as 0.01 to 0.5, Figures 9-11 clearly show examples of areas that exhibit this ratio.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to provide areas of unreleasable to total of releasable and unreleasable regions with a ratio of from 0.01 to 0.5 based on the examples provided by Lee and Tarasov. 
Regarding claim 12, Lee in view of Tarasov teaches all of the limitations of claim 1 and further teaches the release layer is patterned to form unit pattern portions spaced apart from each other, and cutting the core layer having the release layer formed thereon at locations between the unit pattern portions (unreleasable region) [0011].
Regarding claim 20, Lee in view of Tarasov teaches all of the limitations of claim 2.  Although Lee in view of Tarasov does not explicitly recite wherein a surface of the intermediate layer is inclined such that a thickness of the intermediate layer decreases at least at a portion of the unreleasable region as configured in claim 1, Lee teaches the intermediate layer is sputtered [0061] with thickness of 0.08 to 0.12µm. and shows instances where the intermediate layer is inclined in an area not covered by the releasable layer (unreleasable region).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the same inclined surface in the claimed configuration since the claimed configuration is considered obvious over the prior art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) ) in view of Tarasov et al. "Production and Characteristics of Grid Band-Pass Filters" further in view of Kawakami et al (US 2013/0220679 A1).
Regarding claim 4, Lee in view of Tarasov teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee in view of Tarasov does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Kawakami teaches an Rz of 1.5µm or less [0024] which significantly overlaps the claimed range of less than 1µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 1.5µm or less overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) in view of Tarasov et al. "Production and Characteristics of Grid Band-Pass Filters" further in view of Suzuki et al (US 2005/0048306 A1).
Regarding claim 4, Lee in view of Tarasov teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee in view of Tarasov does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Suzuki teaches an ultra-thin copper foil with an Rz of 0.01 to 2.0 µm (abstract and [0018]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 0.01µm to 2.0µm in a range overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1) ) in view of Tarasov et al. "Production and Characteristics of Grid Band-Pass Filters" further in view of Lin (US 2016/0118333 A1).
Regarding claim 6, Lee in view of Tarasov teaches all of the limitations of claim 1 as set forth above.
Lee in view of Tarasov does not expressly teach the width of the unreleasable region is 1 to 50 mm.
However, Lee teaches the interposer (width of the unreleasable region may be a panel size in order to accommodate the sawing of the material [0005] and [0054]. Additionally, Lin teaches a saw street (86) is used on a wafer of about 100-400mm in diameter (Fig 2a).   Which as illustrated, would result in a saw street greater than 1mm and less that 50mm as pictured.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a width of the unreleasable region to accommodate the sawing process and to use a spacing such as is exemplified by the saw street as shown by Fig.2a of Lin of a width that would be between 1 and 50mm to provide space between the pattern portions to accommodate the sawing process. 

Claims 1-3, 5, 7, 9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1) in view of Lavin et al (US 2019/0190140 A1).
Regarding claims 1, and 9,  Lee discloses a carrier substrate with a core layer, a first metal layer on the core, a release layer on the first metal layer and a second metal layer on the release layer with at least one of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions (Abstract).  Lee teaches at least one (any one or all) of the layers may be patterned and teaches the release layer specifically may be patterned [0011] (with a plurality of releasable regions including the release layer and unreleasable regions not including the release layer). Lee teaches the core layer may be a glass [0060], the release layer is provided to introduce stable detachable characteristics [0062] and the second metal layer may comprise a copper [0063] with a thickness in microns (copper foil).  Lee also teaches 
Lee does not explicitly teach an example wherein, with respect to a plan view of the glass carrier-attached copper foil, the copper layer is superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region. Lee does not explicitly teach wherein the unreleasable region has a discontinuous pattern wherein the discontinuous pattern includes discrete units each having at least one shape selected from the group consisting of a circle, an ellipse, a polygon, and a star polygon.
 However, in considering the entirety of the teachings of Lee which contemplates a single (at least one) or less than all of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions [0009], and the teaching that the disclosure described below may have a variety of configurations, with only a preferred non limiting configuration exemplified [0029].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited number of identified layers, the release layer or the first metal layer and the release layer as the at least one patterned layer allowing for the second metal (copper foil) layer to be superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  
Additionally, Lee teaches the use of the structure as an antenna[0036] and Lavin teaches a copper foil with a discontinuous pattern of discrete units (Fig. 5) having shapes such as a circular shape, an elliptical shape, a rectangular shape, a square shape, a triangular shape, a plus sign shape,  a cross shape, an "X" shape, a hexagon, octagon, etc. (polygonal shapes and, other shapes to provide an antenna with a bandpass pattern [0067] that is frequency selective [0068].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a glass carrier –attached copper foil as taught by Lee with the unreleasable region having a discontinuous pattern of discrete units each having at least one shape of a circle, an ellipse, any shape polygon as taught by Lavin in order to produce an antenna. 
Regarding claim 2, Lee in view of Lavin teaches all of the limitations of claim 1 and Lee further teaches a first metal layer (intermediate layer) between the glass and the release layer (abstract). Lee teaches the first metal layer may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni [0061].
Regarding claim 3, Lee in view of Lavin teaches all of the limitations of claim 1 and Lee further teaches a second metal layer may include a plurality of layers [0061] between the glass and the release layer (abstract). Lee teaches the second metal layers may be a metal such as Ti, Cu, Al, Ag, Sn, or Ni and provides an example wherein the second metal layer comprises a first Ti layer (functional layer) and a second Cu layer [0063].
Regarding claim 5, Lee in view of Lavin teaches all of the limitations of claim 1 and further teaches the glass core layer (carrier) may be silicate glass comprising SiO2 [0060].
Regarding claim 7, Lee in view of Lavin teaches all of the limitations of claim 1 and Lee further teaches the unreleasable region may be in a (lattice/fence/cruciform) pattern for example (Fig. 9) and [0058]. 
Regarding claim 11, Lee in view of Lavin teaches all of the limitations of claim 1.  
Although Lee in view of Lavin does not expressly teach an explicit ratio of the area of the unreleasable region to the total area of the releasable region and unreleasable region as 0.01 to 0.5, Figures 9-11 clearly show examples of areas that exhibit this ratio.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to provide areas of unreleasable to total of releasable and unreleasable regions with a ratio of from 0.01 to 0.5 based on the examples provided by Lee and Lavin. 
Regarding claim 12, Lee in view of Lavin teaches all of the limitations of claim 1 and further teaches the release layer is patterned to form unit pattern portions spaced apart from each other, and cutting the core layer having the release layer formed thereon at locations between the unit pattern portions (unreleasable region) [0011].
Regarding claim 20, Lee in view of Lavin teaches all of the limitations of claim 2.  Although Lee in view of Lavin does not explicitly recite wherein a surface of the intermediate layer is inclined such that a thickness of the intermediate layer decreases at least at a portion of the unreleasable region as configured in claim 1, Lee teaches the intermediate layer is sputtered [0061] with thickness of 0.08 to 0.12µm. and shows instances where the intermediate layer is inclined in an area not covered by the releasable layer (unreleasable region).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the same inclined surface in the claimed configuration since the claimed configuration is considered obvious over the prior art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) in view of Lavin et al (US 2019/0190140 A1) further in view of Kawakami et al (US 2013/0220679 A1).
Regarding claim 4 Lee in view of Lavin teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee in view of Lavin does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Kawakami teaches an Rz of 1.5µm or less [0024] which significantly overlaps the claimed range of less than 1µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 1.5µm or less overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1 in view of Lavin et al (US 2019/0190140 A1) further in view of Suzuki et al (US 2005/0048306 A1).
Regarding claim 4, Lee in view of Lavin teaches all of the limitations of claim 1 and further teaches a second Cu layer may have a thickness of 0.28µm - 0.32µm.
Lee in view of Lavin does not expressly teach a maximum height Rz of the copper foil of less than 1.0µm.
However, Lee teaches the use of a glass core in order to secure improved flatness over the related art [0004] and Suzuki teaches an ultra-thin copper foil with an Rz of 0.01 to 2.0 µm (abstract and [0018]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a flatness with an Rz of 0.01µm to 2.0µm in a range overlapping the instant claimed range of less than 1µm to secure a flatness improved over the related art.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0164876 A1) ) in view of Lavin et al (US 2019/0190140 A1) further in view of Lin (US 2016/0118333 A1).
Regarding claim 6, Lee in view of Lavin teaches all of the limitations of claim 1 as set forth above.
Lee in view of Lavin does not expressly teach the width of the unreleasable region is 1 to 50 mm.
However, Lee teaches the interposer (width of the unreleasable region may be a panel size in order to accommodate the sawing of the material [0005] and [0054]. Additionally, Lin teaches a saw street (86) is used on a wafer of about 100-400mm in diameter (Fig 2a).   Which as illustrated, would result in a saw street greater than 1mm and less that 50mm as pictured.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a width of the unreleasable region to accommodate the sawing process and to use a spacing such as is exemplified by the saw street as shown by Fig.2a of Lin of a width that would be between 1 and 50mm to provide space between the pattern portions to accommodate the sawing process. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2019/0164876 A1) in view of Lavin et al (US 2019/0190140 A1) further in view of Tarasov et al. “Production and Characteristics of Grid Band-Pass Filters”.
Regarding claim 10, Lee in view of Lavin teaches all of the limitations of claim 9 as set forth above.
 Lee in view of Lavin does not explicitly specify the size of the individual shapes.
However, Tarasov teaches a copper foil with a grid of discrete shaped voids having dimensions that provide a total area of less than 100mm2   which provides a bandpass filter for particular frequencies such a 300GHz page 75 and (Figs.1 and 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce a glass carrier –attached copper foil with the unreleasable region having a discontinuous pattern of discrete units each having at least one shape of a circle, an ellipse, or any shape polygon such as a cross as taught by Lavin with a total area of less than 100mm2  as taught by Tarasov to provide a bandpass filter antenna for particular frequencies such as 300GHz. 

Response to Arguments
Applicant's amendments and arguments filed 3/21/2022 have been fully considered. Applicant’s amendment of claim 1 has overcome the rejection under 35 U.S.C. 112 and the rejection has been withdrawn.  Applicant's arguments regarding the rejections under 35 U.S.C. 103 in view of the amendments have been considered and but they are not persuasive. Applicant argues that Lee fails to teach an example and thus teaches against wherein, with respect to a plan view of the glass carrier-attached copper foil, the copper layer is superposed with the release layer and the glass carrier so as to cover at least portions of both the plurality of releasable regions and the unreleasable region second metal layers  of Lee, layers 105 and 106 are apparently provided entirely within releasable regions defined by the release layer. Applicant argues that the formation of the layers by the mask 410 apparently require that the release layer 104 and second metal layers 105 and 106 have the same "footprint".
In response to Applicant’s argument, Lee does not teach that the formation of the layers require a mask and that the layers have the same footprint.  The portions of Lee referencing layers 104-106 are examples and Lee teaches clearly that the disclosure described may have a variety of configurations, with only a preferred non limiting configuration exemplified [0029]. Lee also clearly teaches that a single (at least one) or less than all of the first metal layer, release layer and second metal layers disposed in a plurality of unit pattern portions [0009], as such it is reasonable to expect that one of ordinary skill would apply a pattern to the release layer for a particular application.  For instance, Lee teaches the disclosure can be used for antennas [0036] which both Lavin and Tarasov teach have a particular configuration and which would influence the layering.  Lee does not teach away from these configurations because Lee clearly teaches only that  “At least one layer among the first metal layer, the release layer, and the second metal layer forms a plurality of unit pattern portions having an area smaller than an area of the core layer.” and that the the contents of the disclosure described may have a variety of configurations, and only a preferred configuration is proposed herein, but the disclosure is not limited thereto. The examples shown in Lee do not negate the whole of Lee’s teachings and the variety of layers that may be used due to the required applications as identified in Lee.  Therefore, one of ordinary skill would be capable of and motivated to adjust the layer configurations according to a known application given the teachings of Lee and as furthered by Tarasov and by Lavin alternatively.  Therefore, Applicant’s argument is not convincing. 
Applicant appears to argue unexpected results of separation suppression due to tension in an in-plane direction (shear force) (p 10-11).  In response to Applicant’s argument, the resistance to shear force to prevent separation of layers is not unexpected as evidenced by WO 2017007219A as represented by the US equivalent Park (US 2018/0201005 A1) which shows that layers bonded intermittently along a line or a cutting line have an excellent resistance to shear force to remain bonded [0224].  Therefore, one of ordinary skill would expect the layers of Lee intermittently bonded to resist shear force and remain bonded. Therefore, Applicant’s apparent argument for unexpected results is not convincing.
Applicant argues that to have a discontinuous pattern would be contrary to the purpose of Lee because Lee’s examples show the unit patterns completely separated from each other and since a discontinuous pattern would provide connection between unit pattern portions a person of ordinary skill would not consider the option.  In response to Applicant’s argument.  Again Lee clearly teaches only that  “At least one layer among the first metal layer, the release layer, and the second metal layer forms a plurality of unit pattern portions having an area smaller than an area of the core layer.” and that the contents of the disclosure described may have a variety of configurations, and only a preferred configuration is proposed herein, but the disclosure is not limited thereto. The examples shown in Lee do not negate the whole of Lee’s teachings and the variety of layers that may be used due to the required applications as identified in Lee.  Therefore, one of ordinary skill would be capable of and motivated to adjust the layer configurations according to a known application given the teachings of Lee and as furthered by Tarasov and by Lavin alternatively.  Additionally, the goal of Lee is not unit pattern portion separation but layer separation prevention and although with a discontinuous pattern there is some connection of unit pattern portions for particular applications there remains separated portions where Lee would maintain the encapsulation which provides the separation prevention mechanism.  Therefore, in this instance the objective is achieved and one of ordinary skill would recognize the ability to achieve the objective while accommodating the application requirements.  Therefore, Applicant’s argument is not convincing.  
Regarding claim 20, Applicant’s argument is convincing and the rejection as previously stated is withdrawn, but upon further review of the reference it is clear that Lee does indeed teach the limitation of an inclined intermediate layer and the limitation as claimed in the obvious configuration would indeed be obvious as indicated above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784